Citation Nr: 9921440	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-04 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for aggravation of a back 
disability under the provisions of 38 U.S.C.A. § 1151.

2. Timeliness of the filing of a Notice of Disagreement with a 
February 1948 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from August 1942 to October 1945.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).   

The Board notes that by rating decision dated in March 1993, 
service connection was denied for post-traumatic stress disorder 
(PTSD).  The appellant was advised of the rating decision by 
letter dated May 25, 1993.  The appellant's claims folder does 
not contain a timely filed notice of disagreement relative to the 
denial of service connection for the psychiatric disorder.  In 
various correspondence, the appellant has alleged that his claim 
of entitlement to service connection for PTSD remains pending.  
The RO should therefore advise the appellant of the applicable 
statutes and regulations with regard to the reopening of his 
claim of entitlement to service connection for PTSD.  

In July 1999, the Board received from the appellant a writing 
dated June 28, 1999.  The writing is captioned "A Motion," and 
argues that the prior rating and Board decisions are the product 
of "plain error," forgeries, and Federal Civil Rights law 
violations.  To the extent that the appellant has argued for 
relief, he essentially reiterates other contentions of record.  
The appellant has not asked for specific relief by means of the 
proffered motion.  The Board does not therefore construe the 
appellant's submission as a motion cognizable by the Board, and 
will instead interpret it as additional argument for 
consideration.  


However, it appears that the appellant may be seeking to raise a 
claim of clear and unmistakable error in prior determinations.  
This matter is referred to the RO for appropriate action.       


FINDINGS OF FACT

1. Competent medical evidence has not been obtained that 
evidences a linkage between an alleged November 1960 assault 
occurring in a VA medical center and the appellant's back 
disorder.

2. A copy of the February 1948 rating decision was forwarded to 
the appellant's representative.  

3. In April 1997, the appellant filed a notice of disagreement 
with the February 1948 rating decision.    


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

2. The appellant's April 1997 notice of disagreement relative to 
a February 1948 RO rating decision is not timely filed.  38 
U.S.C.A. § 7105(b)(1), (2) (West 1991); 38 C.F.R. §§ 20.201, 
20.302(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for aggravation of a back 
disability
under the provisions of 38 U.S.C.A. § 1151

The appellant seeks entitlement to service connection for a back 
disability under the provisions of 38 U.S.C.A. § 1151.  He 
contends that during the course of a November 1960 VA 
hospitalization for treatment of a psychiatric disorder, he was 
subjected to a criminal assault by three unnamed hospital 
orderlies, and that during the course of this assault, a back 
disability was incurred or aggravated.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in additional 
disability or in death, disability compensation shall be awarded 
in the same manner as if such disability, aggravation, or death 
were service-connected.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law presented 
on the record is to sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as well as 
to facilitate review of the decision by courts of competent 
appellate jurisdiction.  See    Gilbert v. Derwinski, 1 Vet. App. 
49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  With 
this requirement of law, and in light of the appellant's 
contentions, a brief factual review of evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.

Factual background

In November 1960, the appellant was hospitalized for one day at a 
VA facility in Houston, Texas. The report of that hospitalization 
reflects that although he complained of experiencing increased 
tension, irritability and emotional lability for the previous two 
years, he left the hospital prior to further examination.  He was 
not diagnosed because he was discharged before an examination 
could be conducted.  

The appellant returned to the hospital on November 9, 1960.  The 
report of hospitalization reflects that he was thereafter treated 
for a unclassified psychotic reaction with manic syndrome.  The 
report of hospitalization reflects that the appellant's stay was 
without difficulty, other than an incident when he apparently 
desired to leave the facility against medical advice.  It was 
noted that he was "secluded."  He was later placed on 
"unescorted status" for the remainder of his treatment.  The 
appellant was released from hospital care on May 19, 1961.  The 
report of hospitalization is devoid of any mention of any use of 
force, injury, or complaint.  

An undated letter was received from A.L.G., M.D., who reported 
that he had treated the appellant for low back pain in March 
1965.  According to Dr. G., the appellant had reported that the 
injury occurred during his employment when he bent over to pick 
up an object.  A March 1965 lumbar myelogram revealed bilateral 
and central disc rupture at the 4th lumbar level and 
spondylolisthesis at L5/S1.  Dr. G. performed a laminectomy at 
herniated discs at levels L4- L5.  Dr. G. further stated that in 
June 1965, the appellant was noted to have good back motion, no 
pain, and normal neurological findings. 

An August 1968 letter from the Industrial Accident Board of the 
State of Texas reveals that as a result of a March 1963 accident, 
the appellant received a $50.00 payment for an injury sustained 
while working for the Alamo Export Crating Company.  The letter 
also reflects that the appellant received $5,000.00 for an 
additional injury to his back occurring in March 1965 while he 
was employed at the International Harvester Company.  In an 
August 1968 letter to the Industrial Accident Board, the 
appellant reported that there were two other compensation 
payments he received for back injuries sustained in May 1963 and 
in September 1964.  

In September 1968, the appellant was notified by Headquarters, 
U.S. Marine Corps, that he was entitled to the Purple Heart for 
wounds received in action against enemy forces while serving in 
July 1944.  The appellant had received the award after the 
service department received statements from service colleagues 
who confirmed that the appellant had sustained shrapnel wounds 
from grenade fragments to his back while serving in combat.   

The appellant underwent a VA physical examination in November 
1968.  The examiner reported that in addition to reporting having 
sustained shrapnel wounds during the course of his military 
service, the appellant stated that in 1965 he underwent removal 
of a ruptured disk at a private hospital.  The examiner noted 
that the appellant's medical records revealed a first degree 
spondylolisthesis at L5 and S-1 and bilateral disk at L4.  The 
appellant was then noted to be referring "all of his back 
trouble to the shrapnel wounds."  

By rating decision dated in November 1968, service connection was 
granted for shell fragment wound scars of the left lumbar region.  
Service connection was denied for a bilateral, postoperative 
ruptured intervertebral disc.  

In a December 1968 letter, J.K.M., M.D. reported that in March 
1966, he treated the appellant for an episode of back pain.  Dr. 
M. stated that the appellant informed him that in March 1965, he 
lifted an object on the job and felt "sudden low back pain."

In due course of appellate proceedings relative to a claim of 
service connection for a back disorder, the appellant contended 
that his back disorder was the result of service-connected 
shrapnel wounds.  The appellant did not allege, allude to or 
report having sustained any back injury as a result of his 1960 
hospitalization, or report the existence of medical opinion of 
such tenor.  (See Appeal to Board, dated April 12, 1969. ).   

The initial mention of the alleged assault was in a May 1969 
substantive appeal relative to the appellant's then pending claim 
of service connection for a back disorder.  In relevant part, the 
appellant alleged that in November 1960, he was subjected to 
"barbaric treatment . . . at the hands of hospital personnel, 
such as assault, theft, and attempted murder on Government 
property.  This was reported to Doctor [L.] and also the late 
Doctor [M.]."  The appellant further alleged that he was placed 
into seclusion in a "cell" when he demanded to be released from 
the hospital, and that he assumed that the duty physician ordered 
hospital orderlies to enter his cell where he was "pummeled to 
the floor," and choked and beaten.  The appellant further 
alleged that the orderlies removed his clothing, watch, wedding 
ring and left him alone without a blanket or mattress. 

In June 1969, the Board denied service connection for a ruptured 
lumbar intervertebral disc as secondary to shell fragment wounds 
of the lumbar region.  The Board found that the appellant's back 
disorder was incurred in accidents suffered in connection with 
his employment many years after his release from active service 
and had no relationship to the superficial shell fragment wounds 
sustained during service.  

In a letter authored by Dr. A.L.G. in February 1970, the 
physician opined in substance that the initial VA lumbar 
examination afforded to the appellant was "clearly untimely" 
after his "field combat injury."  Dr. G. further stated that he 
first examined the appellant in March 1965 and found a ruptured 
intervertebral disc at L5/S1 and lumbar spondylolisthesis.  He 
stated that he "agree[d] that [the appellant's] original injury 
was caused by shrapnel July 25, 1944, [and] further aggravated by 
the carotid hold suffered by [the appellant] at [the VA hospital] 
the week of November 9, 1960." [Italics added].   

Upon reconsideration in September 1970, the Board again denied 
service connection for the claimed disorder.  

A September 1976 affidavit is of record, signed by the appellant 
and apparently prepared in connection with the filing of a civil 
lawsuit before the U.S. District Court for the Eastern District 
of Texas.  In substance, the appellant stated that on November 2, 
1960, he reported to a VA hospital because he was suffering 
excruciating pain from his shrapnel wound.  He stated that he was 
then interviewed by two physicians and admitted.  The appellant 
added that after admission, he was advised that he would be 
subjected to electroshock treatments.  He then left the hospital 
against medical advice.  He further stated that on November 9, 
1960, "due to a nervous condition related to [his] back 
injury," he returned to the hospital.  The appellant further 
stated that after being placed in seclusion.  Although he asked 
to be released, three orderlies came into his cell and wrestled 
him to the floor.  He stated that he was then choked as he was 
disrobed, and his watch, wedding ring and billfold taken.  He 
stated that he was then forced to remain in the cell nude for the 
remainder of the night.  He stated that the following day, he was 
transferred to a larger area and was examined by Dr. M. for 
injuries that he sustained the previous evening.  The appellant 
stated that he was unable to eat anything for "several days 
thereafter because of a sore throat resulting from having been 
choked."  

Also of record is the appellant's original complaint, evidentiary 
summary, and final brief filed in support of his lawsuit in the 
U.S. District Court.  The record also contains final judgment in 
the matter, reflecting that in April 1980, the U.S. District 
Court directed entry of judgment against the appellant, the 
plaintiff of record.   

By rating decision dated in May 1982, the RO determined that the 
appellant had not submitted new and material evidence to warrant 
the reopening of his claim for a back disorder, then diagnosed as 
spondylolisthesis.  

The appellant underwent a VA orthopedic examination in February 
1993.  The examiner reviewed the appellant's claims folder, 
noting the appellant's subjective and objective history of 
shrapnel wounds; the reports of the appellant's treating 
physician Dr. A.L.G.; work history; clinical history; and current 
clinical findings.  There is no mention in the report of 
examination of the appellant's claimed mistreatment during his 
November 1960 VA hospitalization.  

By decision dated in February 1994, the Board found that the 
appellant had not submitted new and material evidence sufficient 
to warrant the reopening of his claim of service connection for a 
disability of the lumbar spine, previously denied by the Board in 
June 1969.  In May 1995, the Court affirmed the Board's February 
1994 decision.  

The appellant filed the present claim for benefits for a back 
disability under 38 U.S.C.A. § 1151 in July 1995, which was 
denied by the RO in April 1996.  The RO found that the 
appellant's claim was not well grounded.  This appeal followed.

In April 1999, the appellant testified at a Travel Board hearing 
and reiterated his contentions.  
      
Relevant law and analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has the 
"burden of submitting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is well 
grounded."  Such a claim has been defined by the Court to be 
"one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the statute.  
Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of VA treatment (medical and some lay 
evidence); and of a nexus between the VA treatment and the 
current disability (medical evidence).  Cf. Caluza v. Brown, 7 
Vet. App. 498, 535 (1995); aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996)(table); see Jones (James O.) v. West, No. 98-664 
(U.S. Vet. App. July 7, 1999); Watai v. Brown, 9 Vet. App. 441, 
443 (1996).
Where the determinative issue involves either medical etiology or 
diagnosis, competent medical evidence is necessary to fulfill the 
well-grounded claim requirement.  Where the determinative issue 
does not require medical diagnosis or etiology, lay testimony by 
itself may suffice to meet the statutory burden.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The burden to submit evidence sufficient to establish a "well-
grounded" claim is the claimant's, and the claimant's alone. 
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

Having carefully reviewed all of the evidence of record in light 
of the appellant's contentions, the Board finds that the 
appellant has not submitted a well-grounded claim of entitlement 
to service connection for a back disability under the provisions 
of 38 U.S.C.A. § 1151.  Specifically, the Board finds that the 
appellant has not submitted competent medical evidence of a 
linkage between his current back disorder and any incident of his 
November 1960 hospitalization.

For the limited purpose of ascertaining the plausibility of his 
claim, the Board has assumed that the appellant's account of the 
November 1960 assault is credible.  See Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993) 
(holding that the truthfulness of evidence is initially presumed 
for the limited purpose of ascertaining if a proffered claim is 
well grounded).  In other words, the Board presumes that three 
orderlies assaulted the appellant in the manner he has alleged.  

The appellant's claims folder contains a single medical opinion 
that suggests the appellant sustained or aggravated a back 
disability during the course of the presumed assault.  In 
February 1970, approximately 10 years after the alleged assault, 
Dr. A.L.G. informed the appellant that he "agree[d]" that the 
appellant's original injury was caused by shrapnel wounds to the 
back while in service, and was "further aggravated" by the 
"carotid hold" in which the appellant claimed to have been 
placed in November 1960.  No specific reason for this was set 
forth.

In ascertaining whether a claim is well grounded, a proffered 
medical opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Examination 
of the exact language used by the medical care provider is not, 
in and of itself, necessarily determinative in this regard.  Id.  
Instead, inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance.  
Bloom v. West, 12 Vet. App. 185 (1999).  The source of the 
physician's opinion, the extent of the physician's expertise, and 
the physician's report of the development of the claimed disorder 
and the rationale for the expressed opinion may also be addressed 
in determining the well groundedness of a claim.  

In Bloom, the Court found a widow's claim for dependency and 
indemnity compensation not well grounded where the veteran, a 
former prisoner of war, died from pneumonia as a consequent of 
renal failure.  At the time of the veteran's death, service 
connection was in effect for post-traumatic stress disorder.  
Among other evidence, the widow submitted a statement from the 
veteran's treating physician who opined that the veteran's "time 
as a prisoner of war could have precipitated the initial 
development of his lung condition."  In finding that the 
physician's statement was speculative and insufficient to well-
ground the claim, the Court noted that the physician provided no 
clinical support or other rationale for his opinion and there was 
nothing otherwise in the record that would "give it substance."  
In the Court's words, because the physician's opinion "sits by 
itself, unsupported and 
unexplained, . . . his opinion is purely speculative."  

A physician's opinion is only as valid as its factual basis.  See 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993); (medical 
opinion based solely or in large measure on a veteran's reported 
medical history will not be probative to disposition of claim if 
the objective evidence does not corroborate the reported medical 
history); see also Leshore v. Brown, 8 Vet. App. 406, 409 (1995);  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 


Dr. A.L.G. was apparently espousing a theory that the appellant's 
back had initially been injured during his World War II service  
and that such injury had been aggravated by the alleged assault 
at the VA medical facility in 1960.  In so doing, Dr. G appears 
to have relied exclusively upon the appellant's own account of 
his medical history.  There are no references to information 
unfavorable to the appellant.  Dr. G.'s opinion is for example 
devoid of any mention of the appellant's industrial accidents, or 
what role they may have played in the development of the 
appellant's back disorder.  Nor is there reference to the 
November 1968 VA examination report or to Dr. M.'s December 1968 
letter, both of which appear to have been contrary to the 
appellant's VA claim.  Dr. G.'s opinion does not reflect what 
medical basis Dr. G. had for concluding that the appellant's 
supposed pre-existing back injury was aggravated by the reported 
1960 assault.  

In this regard, the Board emphasizes that it is not, by this 
observation, attributing the appellant's back disorder to 
experiences of his post-service, civilian employment.  Instead, 
as mandated by the Court's opinions in Bloom and Lee, the Board 
is merely observing that the context of Dr. G.'s opinion, as it 
relates to the appellant's history, appears to be limited to the 
appellant's own account.  As such the opinion runs afoul of 
Swann.  In short, the opinion is too remote in time, circumstance 
and basis of opinion to constitute a sufficient basis to render 
this claim plausible.  See Boeck v. Brown, 6 Vet. App. 14 (1993) 

The only other evidence of record that links the appellant's back 
disorder to the November 1960 hospitalization emanates from the 
appellant himself.  However, the appellant's theory regarding the 
inception of his disorder is not sufficient to render his claim 
well grounded.  It is now well-established that the appellant, as 
a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

In sum, there has been presented no competent medical evidence 
that suggests the appellant's back disorder was incurred or 
aggravated by the assault he alleges occurred during the November 
1960 VA hospitalization.  In this circumstance, the appellant's 
claim is not well grounded and is denied.

Additional matters

The Board has examined all evidence of record with a view towards 
determining whether the appellant has notified VA of the possible 
existence of information which would render his claim plausible.  
However, the Board finds no such information.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464-465 (1996); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).

In particular, the appellant has alleged that the medical records 
of his November 1960 hospitalization are incomplete or forged.  
In support of this assertion, he argues that the record of 
hospitalization was rendered as a "nullification" in October 
1979.  Having examined the appellant's claims folder, the Board 
notes that there are no references to any "nullification" of 
the November 1960 hospitalization.  The Board further notes that 
by letter dated in June 1990, the appellant was advised that 
amendment of his hospital records as he requested was finally 
denied after due course of administrative appeal.  

The Board notes in this regard that in April and May 1979, the 
appellant was advised by letter from the Director of the Houston 
VA Medical Center that a portion of his medical records had been 
previously destroyed in accordance with the provisions of the 
then-applicable VA's Department of Medicine and Surgery, Records 
Control Schedule 10-1.  The appellant was then provided with a 
copy of the applicable portions of the schedule, and advised that 
the records had been destroyed approximately 15 years after his 
November 1960 hospitalization.                                                                                                                                                                                                                                                                                                                                              

There is no evidence that the records were destroyed 15 years 
after the alleged assault (circa. 1975) in anticipation of the 
appellant's claim, which arose many years later.  In various 
correspondence, the appellant has alleged that his VA treating 
physicians made contemporaneous notes as to his November 1960 
treatment.  However, assuming this to be true for the limited 
purpose of ascertaining the plausibility of this claim, the 
appellant has not alleged that he has seen these notes; knows if 
they are still existing independent of their administrative 
destruction; nor has he reported their likely tenor.  In this 
respect, the appellant's report is mere surmise and is plainly 
insufficient to well ground this claim or cause further inquiry 
by VA.  Carbino v. Gober, 10 Vet. App. 507, 510 (1997); see 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); see also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)["The VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim."].  

In any event, it must be remembered that in this decision the 
Board has presumed that the assault reported by the appellant 
took place.  Any further attempt to locate VA medical records 
which would document such an occurrence would add nothing to the 
outcome of this case.

Finally, this decision serves to inform the appellant of the kind 
of evidence which would be necessary to make his claim well-
grounded, namely competent medical evidence which provides a 
nexus between his current back disability and the VA 
hospitalization in 1960.


Timeliness of the filing of a Notice of Disagreement 
with a February 1948 rating decision.

The appellant contends that he did not receive notice of a 
February 1948 rating decision notifying him that service 
connection had been granted for malaria and a zero percent 
disability evaluation had been assigned.  He therefore contends 
that the notice of disagreement he filed in April 1997 relative 
to the rating decision is timely and appellate proceedings should 
ensue.

A decision of a duly-constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision. 38 C.F.R. § 3.104(a) (1998).  A claimant has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if no NOD is filed 
within that time. 38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 
C.F.R. §§ 20.302(a), 20.1103 (1998).

Factual background

The appellant's initial application for service-connected 
compensation was received in May 1946.  The appellant then 
reported that in May 1943, he had contracted malaria.  He also 
reported that on July 25, 1944, he had sustained shrapnel wounds 
to his back.  The appellant reported his address to be [redacted] 
[redacted], [redacted], New York.

The appellant's certificate of service with the U.S. Marine Corps 
reflects in part that he enlisted in Dallas, Texas in August 
1942.  His report of separation from the Armed Forces reflects 
his address at the time of entry onto active duty was [redacted]
[redacted], [redacted], Texas, and that his "permanent address for 
mailing purposes" was [redacted], [redacted], New York.  

The appellant's service medical records then received reflect 
that on several occasions in 1943, he was treated for malaria.  
His October 1945 separation physical examination reflects that 
his prior treatment for malaria was then noted, and that its last 
recurrence was one year previously.  

By rating decision dated in January 1948, service connection was 
granted for malaria and a zero percent disability evaluation was 
assigned.  Adjudication of the appellant's claim for the 
residuals of a shrapnel wound to his back was deferred, pending 
receipt of a physical examination.  The appellant's 
representative was listed as the American Legion.  

In February 1948, the Dallas, Texas RO forwarded the letter of 
notification relative to this rating to the appellant in care of 
a Mr. [redacted] at [redacted], [redacted], Texas.  This was the 
address used by the appellant prior to the time of his 
enlistment.  If the letter was returned as undeliverable, it is 
not contained in the appellant's VA claims folder.  The rating 
decision was also forwarded to the appellant's service 
organization representative.  

The record does not reflect any further contact between VA and 
the appellant until December 1960.  By rating decision dated in 
May 1961, service connection was denied for a back disorder as 
the appellant's service medical records did not reveal that he 
had sustained the claimed disorder in service.  The appellant was 
informed of this rating decision at his then current address in 
[redacted], Texas.

A June 1968 letter from the appellant's congressional 
representative to the RO is of record, inquiring as to the 
appellant's pending claim of service connection for a back 
disorder.  In a June 21, 1968 letter, the RO advised the 
congressional representative that the appellant was in receipt of 
service connection for the residuals of shrapnel wounds and 
malaria and a zero percent rating was in effect.  Using this 
information, the congressional representative informed the 
appellant of his VA status by letter dated June 24, 1968.  The 
appellant apparently received a copy of this letter from his 
congressional representative, because a red-marked copy was 
received by the RO, together with another copy of the RO's June 
21, 1968 letter.  In a January 10, 1969 letter from the appellant 
to his congressional representative, the appellant reported that 
both his shrapnel wound residuals and his malaria residuals were 
rated as noncompensably disabling by VA.  

In a June 1969 Board decision relative to service connection for 
a back disorder, the Board noted that the appellant was in 
receipt of service connection for the residuals of malaria.  In a 
September 1970 reconsideration of the Board's June 1969 decision, 
the appellant's service-connected residuals of malaria and the 
assigned zero percent rating were again noted.  
 
In a September 1987 letter received by the RO during the course 
of adjudication of a claim for non-service-connected pension 
benefits, the appellant challenged the zero percent disability 
rating assigned for the residuals of malaria.  This letter was 
construed by the RO as a claim for an increased rating for 
malaria residuals.  Among other rating determinations, by 
decision dated in January 1988, an increased rating for malaria 
was denied.  The appellant forwarded a letter to the RO in 
February 1988 expressing general disagreement with the rating 
decision.  Although a Statement of the Case was issued in March 
1988, the appellant subsequently advised the RO by letter that he 
did not intend to submit a notice of disagreement relative to the 
January 1988 rating decision.  

On April 8, 1997, the appellant filed a notice of disagreement 
with the February 1948 rating decision.  In April 1999, the 
appellant testified at a Travel Board hearing and testified in 
substance that he never received the initial rating decision 
relative to the grant of service connection for malaria.  

Relevant law and analysis

There is a presumption of regularity that supports the official 
acts of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly discharged 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (Ashley I) (quoting United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); see Davis v. Brown, 7 Vet. App. 
298, 300 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992) (Ashley II).  In Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992), the Court held that it must presume that the RO 
properly discharged its duties by mailing a copy of the RO 
decision to the "latest address then of record." Saylock, 3 
Vet. App. at 395; see 38 U.S.C. § 7105(b)(1); see also 38 U.S.C. 
§ 5104(a) (Secretary to "provide" to each VA-benefits claimant 
timely notice of any VA-benefits adjudication decision 
accompanied by "an explanation of the procedure for obtaining 
review of the decision."); Rosler v. Derwinski, 1 Vet. App. 241 
(1991) (holding that as to adjudications made after January 31, 
1990, Secretary is required by section 5104(a) to advise VA 
claimants throughout claims adjudication process of their 
subsequent appellate rights as to those adjudications).

In this case, at the time of the February 1948 rating decision, 
the provisions of 
38 C.F.R. § 3.1200 held that when a claim was disallowed, "the 
veteran or his duly authorized representative [was] to be 
informed of the action taken."  See 38 C.F.R. § 3.1200 (1947) 
[emphasis added by the Board].   

In this matter, the claims folder reflects:  (1) that the 
appellant enlisted from the Dallas, Texas, address in August 
1942; (2) that upon his discharge, he reported to VA personnel 
and the RO that his permanent mailing address was in [redacted], New 
York;  (3) that the initial notice of the grant of service 
connection, and the disability rating assigned, was forwarded to 
the appellant at his pre-service address, and; (4) the February 
1948 rating decision was also forwarded to the appellant's 
representative, the American Legion.  

The Board therefore finds that the presumption of administrative 
regularity has not been rebutted in this matter.  It cannot be 
doubted that the February 1948 rating decision was not forwarded 
to the appellant at the address he designated.  However, 
applicable regulation then provided that notices of disallowances 
of VA benefits were to be provided to the claimant or the 
claimant's representative.  The record clearly reflects this was 
accomplished.

Accordingly, the Board finds that the appellant's notice of 
disagreement as to the disability rating is not timely filed and 
the claim is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994). 

Additional matters

The Board notes that in various correspondence received 
subsequent to the certification of this matter for review, the 
appellant has reiterated numerous allegations relative to the 
"forgery" of evidence contained in his claims folder.  
Throughout the course of his dealings with VA, the appellant has 
alleged that medical evidence has been falsified, hearing 
transcripts are inadequate, and that information has been 
withheld from him relative to rating determinations.

The Board observes that the appellant's allegations have been 
addressed at various times by appropriate agencies within VA, to 
include the RO, the Office of General Counsel and the Office of 
the Inspector General.  The Board has examined the appellant's 
contentions relative to these alleged malpractices, and finds 
them to be of no relevance to the current appeal.  Other than the 
appellant's allegations, there is no indication that evidence has 
been manufactured with intent to defeat the appellant's claims, 
or that the appellant's due process rights have been abridged.  



CONTINUED ON NEXT PAGE



ORDER

A well-grounded claim not having been presented, entitlement to 
benefits under 38 U.S.C.A. § 1151 for a back disorder is denied.

A timely notice of disagreement has not been filed relative to a 
February 1948 rating decision.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  In an April 1969 letter, the Bureau of Medicine and Surgery of the Department of the Navy reported that 
the appellant's service medical records did not reflect that he sustained a back injury while he was on active 
duty. 
  This theory was rejected by the Board in its reconsideration decision in September 1970. 
  The Board observes in passing that, even if notice from the RO of the 1948 rating decision which granted 
service connection for residuals of malaria and assigned a zero percent rating was inadequate (and as 
discussed above the Board believes that such notice was adequate), the appellant was notified of that decision 
on numerous occasions after 1948 and before 1997, including in 1968 (which he in essence acknowledged 
receiving in January 1969), in Board decisions in June 1969 and September 1970, and in the 1987-88 
correspondence between the veteran and the RO (during which he specifically stated that he did not intend to 
file a NOD).  The filing of a NOD in September 1997 was clearly untimely under such circumstances.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

